*346ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
| jThe Office of Disciplinary Counsel seeks review of an order of the disciplinary board imposing a public reprimand. Having reviewed the record and the briefs of the parties, we find no error in the disposition of the disciplinary board.
Accordingly, it is the judgment of this court that the order of the disciplinary board is affirmed.
JOHNSON, J., would grant and docket for oral argument.

 Chief Justice Kimball not participating in the opinion.